O’NIELL, C. J.
This is an appeal from a judgment rejecting a demand for damages. The cause of action was that an employee— the purchasing agent — of the defendant made affidavit against the plaintiff, accusing her of having stolen five yards of cloth from the company, and caused her to be arrested and imprisoned. She was acquitted of the charge, and avers that it was made maliciously and without probable cause.
The circumstances which caused the plaintiff to be suspected of the theft are not dis*912puted. A colored man named Keppler was caught stealing sacks from one of the defendant’s warehouses. He confessed the crime, and accused a colored man named Washington of having stolen from the company. Washington, who had worked for the company, was found wearing a shirt or jumper made out of cloth that had been manufactured at the defendant’s mill. The police officers arrested him, and searched his residence, where they found three yards of the same cloth in a wardrobe drawer. Washington said that he had bought the shirt and remnant of cloth from a Spanish woman, whom he. named — not the plaintiff here — who is a colored woman. The latter lived in the house where the remnant of cloth was found, and is now the wife of Washington. She had worked in the defendant’s cotton mill, in the department where the remnant of cloth had been manufactured. It was of a quality of cloth which the defendant had never sold locally, but had invariably shipped to New York. Plaintiff was therefore practically in possession of a stolen article, and she had had the opportunity to steal it.
We do not know just how far she was vindicated by the evidence offered in the criminal prosecution. It may be that the proof was lacking only in the matter of a reasonable doubt. The fact that the woman was acquitted is not, of itself, proof that the prosecution was inspired by malice, or was ■without probable cause. Grant v. Deuel, 3 Rob. 17, 38 Am. Dec. 228; Wells v. Johnston, 52 La. Ann. 713, 27 South. 185; Sandoz v. Veazie, 106 La. 216, 30 South. 767; Covington v. Roberson, 111 La. 336, 35 South. 586; Sundmaker v. Gaudet, 113 La. 890, 37 South. 865.
We concur in the ruling of the civil district court that the prosecution was not malicious or without probable cause.
The judgment is affirmed at appellant’s cost.